DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10 JAN 22 have been fully considered but they are not persuasive.  Any objection or rejection not maintained herein from the previous action has been overcome by amendment and/or argument.
In response to the argument that Gear Review: OPSol Mini-Clip for Mossberg Shotguns by Zimmerman (“GR”) “at least does not teach a projection [or interface feature,] which prevents the buffer from rotating relative to said housing when the buffer is interfacing with the receptacle associated with said housing,” the examiner must respectfully disagree.
Applicant asserts that “GR provides that such rotation is necessary for inserting and removing the adapter” (emphasis in original), and partially quotes the first paragraph of page 4, “Installing it couldn’t be faster or easier. There are two “tabs” on the rear of the adapter that must be squeezed while inserting into the rear of the Mossberg shotgun’s loading port of the shotgun at an angle. The front then rotates down into position.”  While it is true that rotation is apparently necessary for insertion and removal of the adapter, missing from the quoted paragraph is the next sentence: “The two aforementioned tabs fit into two corresponding indents in the receiver forward of the trigger assembly and keeps the adapter in place” (emphasis added), id.
Since “keep” in this sense means to maintain, the plain meaning is that no movement of the adapter, rotational nor otherwise, occurs once such is installed, at least during routine usage.
Next Applicant asserts that “GR further notes that such rotation is continually possible through the use of the adapter and that one “may want to tape it [the adapter] in with electrical or Gorilla tap,” (GR para. 14),” also page 7, 4th full paragraph.  However, the entirety of the sentence-paragraph clarifies that “The Mini-Clip stays in well, but you may want to tape it in with electrical or Gorilla tape for close contact or heavy-foliage environment applications” (emphases added), id.  Thus, GR does not “further note that such rotation is continuously possible through the use of the adapter,” as Applicant contends, but rather, that the adapter “stays in well” during normal/routine use and speculates, since there is no discussion of the author’s use in such environments, that only for close contact or heavy-foliage environment applications may one want to tape the adapter in.  Thus, GR does not disclose that which Applicant asserts it does.
Applicant is reminded that MPEP § 714.02 requires that replies to non-final office actions be fully responsive.
In view of the foregoing and as modified to address amendments to the claims, the rejection(s) must stand.
Claim Objections
Claims 20-21 are objected to because such fail to end with a period, --.--.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8-11, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gear Review: OPSol Mini-Clip for Mossberg Shotguns by Zimmerman (“GR”).  Note that the document has been shortened to eight of fifteen pages to include all relevant information and exclude irrelevant information; should Applicant desire, a complete copy of the web-based article can be provided.
Re: claim 1, GR discloses the claimed invention including a firearm (“Mossberg Shotguns,” Title, et al.) comprising: a receiver (see first Figure, pages 2, 4, and, particularly, 6); a barrel coupled to and extending forward of the receiver (at page 6); a magazine tube coupled to and extending forward of the receiver (id.); a trigger housing positioned at least partially within the receiver (id.); and a buffer located within the receiver (either Figure, page 4), wherein the buffer comprises an insertion feature (one of “tabs,” first paragraph, page 5; see below) configured to interface with a receptacle of the housing, and wherein said insertion feature prevents the buffer from rotating relative to said housing.
Regarding the adapter being a buffer, GR is evaluating the OPSol Mini-Clip adapter shown in various figures throughout, which adapter meets the definition of a buffer because such discloses “The adapter is made of a medium-density rubber,” at page 4.  Because no argument was made to rebut this assertion, and in view of MPEP § 714.02, such is considered to suffice.
With respect to the insertion feature, GR discloses that “The two … tabs fit into two corresponding indents in the receiver forward of the trigger assembly…” first paragraph, page 5.  As noted above, GR discloses that the adapter stays in place, id.  If such stays in place, it cannot move, rotationally or otherwise, at least of its own accord.  This suffices to meet the claim.
Re: claim 3, GR further discloses wherein the buffer is configured to selectively couple (“keeps the adapter in place,” id.) and decouple (“[the adapter] uninstalls even faster than it installs,” second paragraph, page 5) from the housing.
Re: claim 4, GR further discloses wherein the buffer further comprises a tab (the other of the two disclosed), the tab limiting a depth of insertion when coupling the buffer to the housing.  Here, “depth of insertion” is being interpreted as rearwardly in the loading port, i.e. toward the trigger assembly.  No argument was presented to rebut this assertion.  See above.
Re: claim 8, GR further discloses further comprising an elevator having a center support tab configured to support a 1 ¾ inch shell.  The figure on page 5 clearly shows the elevator tab.  Because GR discloses using the adapter with 1 ¾ inch shells (Aguila Minishells, second figure, page 2), the tab of the shotgun(s) used must be “configured to support” such.
Re: claim 9, GR further discloses further comprising a bolt slide having at least one cam surface configured to control a vertical movement of an elevator in relation to a horizontal movement of the bolt slide.  The elements are inherent in the Mossberg shotguns disclosed as evidenced by Mossberg Owners Manual for 500 series pump action shotguns.  At page 13 thereof, Fig. 13 shows a bolt slide clearly including a cam surface—note rounded portion, lower rightmost portion of the slide, while at page 14, Fig. 14 clearly shows the rounded rear arms of the elevator, which engage the rounded portion of the slide to operate the elevator.  Note that reliance on the manual is permissible per MPEP § 2131.01 to “[s]how that a characteristic not disclosed in the reference is inherent.”  No argument was presented to rebut this assertion.  See above.
Re: claim 10, GR further discloses wherein the buffer extends from a front face of the trigger housing towards an opening in the receiver in which the magazine tube is partially received.  See Figures, pages 4-5.
Re: claim 11, GR discloses the claimed invention including a buffer for a firearm (see above), the buffer comprising: a main body (first figure, page 1) with a front face (that including the OPSol name and outline of Texas thereon), a rear face (either of the internal ends of the grooves creating the tabs shown), and an upper surface positioned therebetween (that surface which is resting on the Aguila ammunition box, bottom of page 2); and a projection attached to the rear face (either of the two tabs).  See relevant claim above for the remainder of the claim.
Re: claims 14 and 15, see relevant claims above.
Re: claim 16, GR further discloses wherein the front face is contoured to allow for a round of ammunition to be loaded into a magazine a firearm when the buffer is interfacing with a receptacle associate with a housing of the firearm.  GR clearly shows such being inclined and refers to such as “ramped” at page 4, which suffice.
Re: claim 20, GR discloses the claimed invention including a method of modifying a firearm, the method comprising the steps: locating a receptacle on a housing of the firearm (page 2, top figure); inserting a buffer into said receptacle (page 4, both figures), wherein the buffer is inserted into the housing by way of a projection element (one of two tabs, above), and wherein the buffer comprises an insertion feature (see claim 1 above).  See also relevant claims above regarding the remainder of the claim.
Alternatively, in view of the structure disclosed by GR, the method of modifying the firearm would have been inherent, since it is the normal and logical manner in which the adapter is used.
Claim Rejections - 35 USC § 103
Claims 5-7, 13, 17-19, and, alternatively, claims 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over GR.
Re: claims 5 and 13, GR discloses the claimed invention as applied above except for the insertion feature being a dovetail.  It has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, corresponding dovetail rails, such as the ubiquitous Picatinny rail, and dovetail grooves are well known in the firearm art and would be an obvious configuration to one skilled in the art, absent persuasive evidence.
Re: claims 6, 17 and 21, GR discloses the claimed invention as applied above and further wherein the buffer comprises a flexible material (“The adapter is made of a medium-density rubber,” page 4), except for the flexible material having a Shore 00 hardness of no more than about 100.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material having a Shore 00 hardness of no more than about 100, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Here, so long as the material were capable of performing the desired function, any akin to medium-density rubber would be suitable and, thus, obvious to one of ordinary skill in the art.
Re: claim 7, GR further discloses wherein the buffer is configured to resiliently deform when the firearm loads a round of ammunition into the barrel.  This is asserted in view of the disclosure of a medium-density rubber (above) and squeezing the tabs in order to insert the device, first paragraph, page 5.  If one is capable of deforming the adapter by hand, at least some deformation of the adapter is inherent.
Re: claim 18, GR further discloses wherein the front face is contoured to impact a round of ammunition in a mid-area of the base of said round when the buffer is interfaced with the firearm.  Because the adapter shown crosses a centerline of any round placed against it, such impacts the round in a mid-area as claimed.
Re: claim 19, see claim 16 above.
Re: method claims 20-21, in view of the structure disclosed by GR, the method of modifying the firearm would have been obvious, since it is the normal and logical manner in which the adapter can be used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-Mar-22